In the United States Court of Federal Claims
                           OFFICE OF SPECIAL MASTERS

*********************
ROBERT JOINER,           *
                         *                           No. 12-583V
             Petitioner, *                           Special Master Christian J. Moran
                         *
v.                       *                           Filed: July 11, 2014
                         *
SECRETARY OF HEALTH      *                           Stipulation; influenza (“flu”)
AND HUMAN SERVICES,      *                           vaccine; Guillain-Barré Syndrome
                         *                           (“GBS”).
             Respondent. *
*********************

Diana Stadelnikas Sedar, Maglio, Christopher & Toale, Sarasota, FL, for
Petitioner;
Julia W. McInerny, United States Dep’t of Justice, Washington, DC, for
Respondent.

                              UNPUBLISHED DECISION1

       On July 9, 2014, respondent filed a joint stipulation concerning the petition
for compensation filed by Robert Joiner on September 10, 2012. In his petition,
Mr. Joiner alleged that the seasonal influenza (“flu”) vaccine, which is contained in
the Vaccine Injury Table (the “Table”), 42 C.F.R. §100.3(a), and which he
received on October 16, 2009, caused him to suffer Guillain-Barré Syndrome
(“GBS”). Petitioner further alleges that he experienced the residual effects of this
condition for more than six months. Petitioner represents that there has been no
prior award or settlement of a civil action for damages as a result of his condition.



       1
         The E-Government Act of 2002, Pub. L. No. 107-347, 116 Stat. 2899, 2913 (Dec. 17,
2002), requires that the Court post this decision on its website. Pursuant to Vaccine Rule 18(b),
the party has 14 days to file a motion proposing redaction of medical information or other
information described in 42 U.S.C. § 300aa-12(d)(4). Any redactions ordered by the special
master will appear in the document posted on the website.
       Respondent denies that the flu vaccine caused petitioner’s GBS or any other
injury.

      Nevertheless, the parties agree to the joint stipulation, attached hereto as
“Appendix A.” The undersigned finds said stipulation reasonable and adopts it as
the decision of the Court in awarding damages, on the terms set forth therein.

        Damages awarded in that stipulation include:

        A lump sum of $155,000.00 in the form of a check payable to petitioner,
        Robert Joiner. This amount represents compensation for all damages
        that would be available under 42 U.S.C. § 300aa-15(a).

       In the absence of a motion for review filed pursuant to RCFC, Appendix B,
the clerk is directed to enter judgment in case 12-583V according to this decision
and the attached stipulation.2

        Any questions may be directed to my law clerk, Mary Holmes, at (202) 357-
6353.

        IT IS SO ORDERED.

                                                     s/ Christian J. Moran
                                                     Christian J. Moran
                                                     Special Master




        2
          Pursuant to Vaccine Rule 11(a), the parties can expedite entry of judgment by each
party filing a notice renouncing the right to seek review by a United States Court of Federal
Claims judge.

                                                2
Case 1:12-vv-00583-UNJ Document 42 Filed 07/09/14 Page 1 of 5
Case 1:12-vv-00583-UNJ Document 42 Filed 07/09/14 Page 2 of 5
Case 1:12-vv-00583-UNJ Document 42 Filed 07/09/14 Page 3 of 5
Case 1:12-vv-00583-UNJ Document 42 Filed 07/09/14 Page 4 of 5
Case 1:12-vv-00583-UNJ Document 42 Filed 07/09/14 Page 5 of 5